                        Case 2:19-cv-00624-RJC Document 2 Filed 05/28/19 Page 1 of 3




                                 UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF PENNSYLVANIA

        BESSEMER SYSTEM FEDERAL CREDIT )
        UNION,                              )
                                            )
                  Plaintiff,                )                  Civil Action No.____________________
                                            )
             vs.                            )                  (Removed from Pennsylvania Court of
                                            )                  Common Pleas, Mercer County, Civil
        FISERV SOLUTIONS, LLC, f/k/a FISERV )                  Division Case No. 2018-01130)
        SOLUTIONS, INC., and FISERV, INC.,  )
                                            )
                  Defendants.               )

                                    CORPORATE DISCLOSURE STATEMENT

                   Pursuant to Federal Rule of Civil Procedure 7.1, Defendants Fiserv Solutions, LLC

        (formerly known as Fiserv Solutions, Inc.)1 and Fiserv, Inc. hereby give notice of the following

        organizational interests:

                   1.      Fiserv Solutions, Inc. underwent a business entity change, and on March 31,

        2015, became Fiserv Solutions, LLC, a Wisconsin limited liability company.

                   2.      The sole member of Fiserv Solutions, LLC is Fiserv, Inc., a Wisconsin

        Corporation.

                   3.      Fiserv, Inc., a publicly-held corporation, does not have a parent corporation.

        T. Rowe Price Associates, Inc. (which is affiliated with the publicly held T. Rowe Price Group,

        Inc.), and Vanguard Group, Inc. each own 10% or more of its stock.




        1
         The Summons incorrectly identifies one of the Defendants as Fiserv Solutions, Inc., an entity
        that no longer exists and that is now known as Fiserv Solutions, LLC. Accordingly, the only
        existing entities named as Defendants in this action are Fiserv Solutions, LLC and Fiserv, Inc.

4818-2374-1335.1
                     Case 2:19-cv-00624-RJC Document 2 Filed 05/28/19 Page 2 of 3




                   Pursuant to LCvR 7.1 of the Western District of Pennsylvania and to enable Judges and

        Magistrate Judges to evaluate possible disqualification or recusal, the undersigned counsel for

        Fiserv Solutions, LLC and Fiserv, Inc., in the above captioned action, certify that there are no

        parents, subsidiaries and/or affiliates of said parties that have issued shares or debt securities to

        the public.


        Dated: May 28, 2019

                                                           Respectfully submitted,



                                                           /s/ Brian C. Bevan
                                                           Efrem M. Grail, Esquire (PA ID No. 81570)
                                                           Brian C. Bevan, Esquire (PA ID No. 307488)
                                                           THE GRAIL LAW FIRM
                                                           421 Seventh Avenue #200
                                                           Pittsburgh, PA 15219
                                                           egrail@graillaw.com
                                                           bbevan@graillaw.com



        Of Counsel
        Andrew J. Wronski, Esquire
        Timothy J. Patterson, Esquire
        Jesse L. Byam-Katzman, Esquire
        FOLEY & LARDNER LLP
        777 East Wisconsin Avenue
        Milwaukee, WI 53202
        awronski@foley.com
        tjpatterson@foley.com
        jbyam-katzman@foley.com
        (414) 271-2400
        Pro Hac Vice Pending

                                                           Counsel for Fiserv Solutions, LLC and Fiserv,
                                                           Inc.




                                                           2
4818-2374-1335.1
                     Case 2:19-cv-00624-RJC Document 2 Filed 05/28/19 Page 3 of 3




                                           CERTIFICATE OF SERVICE

                   I, Brian C. Bevan, hereby certify that a copy of the foregoing Corporate Disclosure

        Statement was served on the following counsel for Plaintiff via ECF, electronic mail and United

        States Mail, proper first-class postage affixed, this 28th day of May, 2019.


                          Richard J. Parks
                          Pietragallo Gordon & Alfano
                          Bosick & Raspanti, LLP
                          7 West State Street, Suite 100
                          Sharon, PA 16146
                          rjp@pietragallo.com

                          Charles J. Nerko
                          Joel S. Forman
                          Vedder Price P.C.
                          1633 Broadway, 47th Floor
                          New York, New York 10019
                          cnerko@vedderprice.com
                          jforman@vedderprice.com

                          Attorneys for Bessemer System Federal Credit Union


                                                           /s/ Brian C. Bevan
                                                           Brian C. Bevan




                                                           3
4818-2374-1335.1
